DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
Claims 1-18 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited. The closest reference “Generator Load Profiles Estimation Using Artificial Intelligence”, Ugedo et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein providing a relevant profile for the in-field measurement devices a relevance distribution indicating a probability where an origin of a contingency within the power supply network resides, computing a similarity between a candidate contingency profile, formed  by the generated global network state profile and the calculated relevance profiled, and a reference contingency profile, stored to identify that the reference contingency profile has a highest computed similarity as the recognized contingency for initiating at least one countermeasure to remove the recognized contingency in the power network as cited in independent claims 1 and 13.
Instead, Ugedo et al. disclose a methodology to forecast if non-connected unit will be committed by the system operator to remove voltage violations using different artificial intelligence techniques.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864